Citation Nr: 9909443	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  95-34 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES


1.  Entitlement to service connection for basal cell 
carcinoma of the skin.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) and emphysema.

3.  Entitlement to service connection for chronic bronchitis.

4.  Entitlement to service connection for bronchial 
pneumonia.

5.  Entitlement to service connection for German measles.  


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.

The appeal arises from the June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, denying service connection for basal 
cell carcinoma of the skin, chronic obstructive pulmonary 
disease (COPD) and emphysema, chronic bronchitis, pulmonary 
emboli, cardiac insufficiency, broncho-pneumonia, and German 
measles. 

In his substantive appeal, the veteran withdrew the issues of 
service connection for pulmonary emboli and cardiac 
insufficiency.


REMAND

The veteran contends that he is entitled to service 
connection for basal cell carcinoma of the skin, COPD and 
emphysema, chronic bronchitis, pulmonary embolism, cardiac 
insufficiency, bronchial pneumonia, and German measles.  

In his May 1993 informal claim, the veteran stated that he 
was treated from March to April, 1943, for atypical 
pneumonia, which he alleged caused a productive cough that 
persisted for the remainder of his period of service.  He 
reported that also during the remainder of his period of 
service he had been very susceptible to chest colds, flu, and 
chronic bronchitis.  The veteran stated that he had been 
treated by Dr. W. P. Heath in Newton, Massachusetts, for 
colds, flu, bronchitis, and emphysema for many years from 
approximately the late 1940's to 1968 or 1970.  The veteran 
informed that Dr. Heath then retired and his practice was 
taken over by Dr. G. Wagner, who treated him until the late 
1980's, when that physician moved to California and his 
practice was taken over by Dr. J. Phalen, who was the 
veteran's current physician.  The veteran also reported 
diagnoses of basal cell carcinomas from 1968 or 1970 onward, 
with multiple treatments and surgical excisions of those 


carcinomas by several doctors from that time until the 
present.  He also informed of treatment for pulmonary emboli 
in 1988.    

In June 1993 the RO requested medical records from the U.S. 
Naval Hospital in Great Lakes, Illinois; from Dr. W. Heath, 
in Newton, Massachusetts; and from Dr. M. Reda, in Waltham, 
Massachusetts.  A July 1993 response from the U.S. Naval 
Hospital informed that no records had been found for the 
veteran.  A June 1993 letter from Dr. M. Reda informed of the 
veteran's treatment for a pulmonary embolism in 1988 without 
recurrence.  A July 1993 letter from Dr. J. Phalen informed 
that the veteran had been treated by her since September 
1989, and noted that the veteran had a history of emphysema, 
chronic bronchitis, recurrent pulmonary embolus, and multiple 
skin cancers.  However, Dr. Phalen did not provide records of 
treatment of the veteran from the late 1940's onward, instead 
only providing a few records of recent treatment.   

The RO in July 1993 requested that the veteran supply records 
from the U.S. Naval Hospital, from Dr. Heath, and from Dr. 
Phalen because responses had not been received by those 
parties.  In a letter received in August 1993, the veteran 
informed that Dr. Phalen had mailed medical records to the 
RO, and presumed that they had simply not yet been received 
by the RO.  The veteran then also provided some records of 
examination or treatment at the U.S. Naval Hospital in 1942 
and 1943.  In a letter received in September 1993, the 
veteran reported that the requested medical information had 
been forwarded to the RO.  The veteran then also requested 
that he be informed of the current status of his claim.  The 
RO did not inform him of the status of his claim or of 
evidentiary developments until it issued a Statement of the 
Case in July 1995 in response to the veteran's September 1994 
notice of disagreement.  That Statement of the Case did not 
discuss the absence of the private medical records noted by 
the veteran of treatment from the late 1940's onward.  The RO 
also did not make any further inquiries for post-service 
medical records, either to the veteran or to Dr. Phalen, 
despite the veteran's belief - a belief that he expressed to 
the RO in September 1993 - that requested medical records had 


been forwarded to the RO, and despite the veteran's explicit 
request in September 1993 that he be informed of the status 
of his claim.  

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995). A review of the 
correspondence in this case, including the Statement of the 
Case issued in July 1995, shows that the RO has not fulfilled 
its obligation under 38 U.S.C.A. § 5103(a) (West 1991).  The 
veteran, here unrepresented, has been left as a result of his 
own correspondence and the RO's failure to adequately respond 
to that correspondence, with the impression that the post-
service medical record within the claims file is more 
complete than it in fact is.  Accordingly, the RO should make 
a further request to the veteran - informing him of the 
incompleteness of the post-service medical record and the 
need for additional medical evidence to support his multi-
issue claim.  

The veteran has claimed that his COPD and emphysema, basal 
cell carcinomas of the skin, and chronic bronchitis may be 
due to his exposure to mustard gas in service.  He claims 
entitlement to service connection on that basis.

In a September 1994 statement (transcribed from a tape 
submitted by the veteran accompanying his notice of 
disagreement with the appealed decision) the veteran 
contended that he had been subjected to full body exposure 
mustard gas testing in a test called Operation Manbreak, in 
1943, at the U. S. Naval Training Station Center in Great 
Lakes, Illinois.  He reported that the test was given to 
Naval personnel on a voluntary basis.  He also gave a 
somewhat detailed description of the test as he remembered 
it.



Under 38 C.F.R. § 3.316 (1998), exposure to mustard gas while 
participating in full-body, field or chamber experiments to 
test protective clothing or equipment during World War II, 
together with the development of a chronic form of any of the 
following conditions manifested subsequent thereto, is 
sufficient to establish service connection for that 
condition: conjunctivitis, keratitis, corneal opacities, scar 
formation, laryngitis, bronchitis, emphysema, asthma or 
chronic obstructive pulmonary disease, acute non-lymphocytic 
leukemia, or the following cancers: nasopharyngeal, 
laryngeal, lung (except mesothelioma), and squamous cell 
carcinoma of the skin.

The above regulation codifies the VA's acknowledgment that 
certain chronic disabilities may have been caused by 
inservice exposure to mustard gas during chemical warfare 
testing conducted by the Navy from 1942 to 1945, and the Army 
dating from World War II until 1975.  See VA Adjudication 
Procedures Manual, M21-1, Part III, para. 5.18 (added by 
Change 55, Apr. 30, 1996).  The regulation does not require 
the development of the disease within any specified time 
period during or post service.

There is no indication within the record that inquiry was 
made through appropriate channels for information regarding 
the veteran's alleged participation in mustard gas 
experiments.  The only inquiry made was apparently with "C & 
P Procedures" and a report of contact form indicates that 
the veteran's name was not on the Mustard Gas Testing List.  
Accordingly, specific mustard gas/Lewisite exposure 
development should be undertaken by the RO.

Veterans Benefits Administration Circular 21-95-4, Appendix 
A, dated February 23, 1994, informs that many Navy personnel 
were tested with exposure to Lewisite and nitrogen mustard 
during World War II.  Pursuant to that circular, specific 
research should be undertaken, including asking for a copy of 
orders to or from the Naval Research Laboratory (NRL) in 
Washington, D.C., copies of morning reports, buddy 
statements, etc.  



Accordingly, this case is remanded for the following 
development:

1.  The RO should appropriately contact 
the veteran and inform the veteran of 
the absence of most of the post-service 
medical records described by the 
veteran, including the absence of 
records of ongoing treatment for 
disabilities from the late 1940's to the 
present.  Specifically, he should be 
informed that no medical records were 
received from Dr. Heath, and that Dr. 
Phalen only submitted a few recent 
medical records. 

The RO should request that the veteran 
identify all sources of post-service 
medical treatment, both VA and private, 
received for his claimed disabilities:  
basal cell carcinoma of the skin, COPD 
and emphysema, chronic bronchitis, 
pulmonary embolism, cardiac 
insufficiency, bronchial pneumonia, and 
German measles.  The veteran should be 
requested to obtain, from Dr. Phalen or 
from any other indicated sources, any 
available medical records for his 
claimed conditions from service until 
the present time, to support his claim. 

The veteran should be given the 
opportunity to transcribe and submit a 
transcript of the cassette tape he 
submitted or submit a statement with 
that information.  (A three page 
statement is in the claims file and may 
represent a transcription of the tape.)

The RO also should review the entire 
claims file and prepare a summary 
including the veteran's name, claim 
number, social security number, military 
identification 


number, branch of service, units to 
which the veteran was assigned, dates 
and locations of alleged nitrogen or 
sulfur mustard, Lewisite, or other 
vesicant agent exposure in service, 
details of the alleged exposure 
(including types of gas to which he 
believes he was exposed), and any other 
pertinent information, including alleged 
medical symptoms or treatment after 
exposures.  The veteran should be 
appropriately contacted, provided a copy 
of this summary, and asked to make any 
necessary additions or corrections.  The 
veteran should be advised that it is 
vitally important that he fully 
cooperate in the effort to provide as 
specific information as possible, since 
an effective search for additional 
records may depend heavily upon the 
quantity and quality of the information 
he supplies.  He should also be 
requested to supply any buddy statements 
or documentary evidence of his 
participation in experiments or 
subsequent treatment.  

The RO should also make a further 
attempt to obtain any U.S. Navy hospital 
records of treatment or hospitalization 
of the veteran.

Copies of pertinent medical records from 
all VA or other government sources 
identified, and not currently of record, 
should then be requested, and those 
records, together with any submitted 
private medical records, should be 
associated with the claims folder.

2.  The RO should request any service 
and personnel records pertinent to the 
alleged mustard gas exposure through the 
National Personnel Record Center.

3.  With any additional information 
obtained, the RO should prepare a 
summary of data about the veteran and 
his alleged mustard gas exposure based 
on all information of record.  The 
summary and all associated documents 
should be sent to the Naval Research 
Laboratory (NRL), in Washington, D.C.  
That office should be requested to 
verify (1) whether or not any toxic gas, 
including mustard gas, was stored on any 
installation the veteran served at, 
including at the site of his alleged 
exposure; (2) whether or not toxic gas, 
including mustard gas, experimentation 
or training was conducted at any of 
these installations; and (3) whether the 
veteran was exposed to poisonous gases, 
including mustard gas, and the details 
of such exposure.  The RO should also 
contact any other pertinent registry or 
collateral sources for verification of 
all alleged incidents in accordance with 
designated procedures.  A complete copy 
of this Remand and any submitted 
statements providing details of his 
alleged exposure must accompany each 
verification request.  

4. After the above is complete, and all 
reports are associated with the claims 
folder, and if the veteran is found to 
have been exposed to mustard gas or 
Lewisite, then the veteran should be 
afforded a VA examination by an 
appropriate specialist for diagnosis of 
all current disabilities of the lungs.  
The claims folder including a copy of 
this remand must be made available to, 
and reviewed by, the specialist prior to 
examination.  If the veteran was found 
to have been exposed to mustard gas or 
Lewisite, and if the veteran 


is diagnosed with COPD, emphysema, or 
chronic bronchitis, the examiner should 
express an opinion as to whether or not 
such disability is clearly the result of 
a supervening non-service related cause.

5.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for 
basal cell carcinoma of the skin, COPD 
and emphysema, and chronic bronchitis, 
including as due to mustard gas or other 
vesicant agent exposure, considering all 
applicable criteria including, but not 
limited, to 38 C.F.R. § 3.316.  

Following any appropriate development, 
the RO should also readjudicate the 
veteran's claim of entitlement to service 
connection for pulmonary embolism, 
cardiac insufficiency, bronchial 
pneumonia, and German measles.

If any determination remains adverse to 
the veteran, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  He should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the United 
States Court of Appeals for Veterans Claims (known as the 
United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court).  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the Court .  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

